Citation Nr: 1515522	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  10-15 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	John F. Dowd, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to June 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In October 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  The evidence shows that the Veteran's bilateral hearing loss is related to service.
 
2.  The evidence shows that the Veteran's tinnitus is related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.385 (2014).
 
2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

For the purposes of the applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  "The threshold for normal hearing is between 0 and 20 [decibels], and higher thresholds indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Notably, "section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  Id. at 159.  "Therefore, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Id. at 160.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Additionally, in evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson, 581 F. 3d at 1313; Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Here, the Veteran reported during his October 2014 hearing that his exposure to loud noise during service caused his current hearing loss and tinnitus.  The Veteran's DD Form 214 indicates that his primary military occupational specialty (MOS) was automatic digital message switching equipment (ADMSE) repairer and his secondary MOS was air defense artillery (ADA) crewman, which the Board finds is consistent with his reports of in-service exposure to noise from missiles and electronic equipment.

Also during the hearing, the Veteran reported that he remembers having difficulty hearing commands while in service and started to "have issues" with hearing loss and tinnitus in the mid-1980s.  He testified that he did not seek compensation for his claimed disabilities prior to filing his June 2008 claim for benefits because he was not aware that he could obtain disability benefits from VA until that time.

An April 1976 examination report in the Veteran's service treatment records (STRs) documents a clinician's report of a "very mild decrease in hearing in high tones" and the Veteran's complaint that he periodically did not hear verbal statements.  The clinician recorded following pure tone thresholds:


HERTZ (Hz)
Apr. 1976
500
1000
2000
3000
4000
RIGHT
15
10
10
10
15
LEFT
10
5
5
5
20

The report of the Veteran's May 1979 separation examination indicates that the Veteran did not demonstrate any significant changes since his previous physical.  The reporting clinician documented the following pure tone thresholds:


HERTZ (Hz)
May 1979
500
1000
2000
3000
4000
RIGHT
20
5
10
5
5
LEFT
15
5
2
15
20

In May 2008, non-VA physician Dr. D.B. reported that the Veteran suffers from significant hearing impairment that manifested during service, as a result of his exposure to high decibel levels of noise from gunfire, grenades, artillery, and computer command centers for a sustained period of time.  Dr. D.B. concluded, therefore, that it is likely that the Veteran's hearing loss was caused by his exposure to extreme noise during service.  

The report of a June 2008 VA examination documents the following puretone thresholds, which show that the Veteran had hearing loss for VA compensation purposes at that time:


HERTZ (Hz)
Jun. 2008
500
1000
2000
3000
4000
RIGHT
15
15
40
60
50
LEFT
20
20
65
65
65

The examiner reported that the Veteran demonstrated normal to moderate sensorineural hearing loss in the right ear and normal to moderately severe sensorineural hearing loss in the left ear, and opined that tinnitus is at least as likely as not a symptom associated with hearing loss.  In October 2008 and November 2008, the VA examiner who conducted the June 2008 examination provided an opinion as to the etiology of the claimed conditions.  The examiner concluded that hearing loss and tinnitus were not caused by or a result of in-service noise exposure on the ground that the Veteran demonstrated normal hearing upon separation from service and there is no scientific basis for delayed noise-induced hearing loss.

The Board notes that, under Hensley, it is incorrect for the examiner to conclude that the Veteran's lack of compensable hearing loss upon separation is an adequate basis for finding that his current hearing loss is related to his period of service.  In addition, the Board finds that the examiner failed to address the April 1976 note that the Veteran demonstrated very mild decrease in hearing at high tones during service and, although the examiner acknowledged the Veteran's in-service complaint that he periodically did not hear verbal statements, the Board finds that she did not provide sufficient rationale to address why this evidence is not significant.  See 38 U.S.C.A. § 1154(a) (providing that determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence).  Thus, the Board finds that the examiner did not address all the salient facts and assigns little probative value to this opinion.  See Jandreau, 492 F.3d at 1376 ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").

In September 2009, non-VA physician Dr. D.S. noted that the Veteran has a history of in-service exposure to high decibels (over 100 decibels) of sound over long periods of time and that adequate noise protection methods were not utilized.  Thus, as per Dr. D.S., the Veteran noticed progressive hearing loss, difficulty with background noise, and tinnitus.  In June 2010, an audiologist in Dr. D.S.'s office opined that it is as likely as not that the Veteran's current hearing loss was caused by his exposure to loud noises during service.

In November 2011, VA provided another examination.  The examiner reported that it is not at least as likely as not that the Veteran's hearing loss was caused by or is the result of an event in service because his STRs do not reveal any evidence documenting that permanent hearing loss was incurred in or aggravated by his active service.  The examiner reported that the Veteran was discharged with normal hearing acuity, there were no significant threshold shifts during service, and current scientific evidence indicates that permanent hearing loss due to acoustic exposure or trauma occurs immediately after the time of insult and has not been found to present with a delayed or progressive onset.  With regard to tinnitus, the examiner opined that it is at least as likely as not a symptom associated with hearing loss, and thus, was not caused by or the result of his active service.  This examiner provided another similar opinion in May 2013.

The Board finds that the rationale provided is similar to the rationale provided by the VA examiner who examined the Veteran and reviewed his file in 2008.  As stated previously, the opinion offered in 2008 does not adequately address STRs that note a shift in hearing acuity or in-service lay statements, and fails to acknowledge that service connection for a current hearing disability is not precluded where hearing was within normal limits on audiometric testing at separation from service.  For these reasons, the Board finds that the November 2011 and May 2013 opinions are also inadequate and affords little probative value to these opinions.

In February 2012, the Veteran was evaluated by non-VA physician Dr. K.K., who noted that the Veteran showed the first signs of hearing deterioration as early as 1976.  Dr. K.K. reported that the Veteran's hearing loss is certainly due to his significant noise exposure history, starting with his period of active service and subsequent occupational noise exposure.  The physician opined that the Veteran's hearing loss due to in-service noise exposure is at least 50 percent responsible for the severity of his sensorineural noise exposure.

In light of the Veteran's competent and credible reports concerning the onset of his hearing problems, which were initially documented during service, and the adequate opinions of record, the Board finds that the evidence is in favor of a grant of service connection for bilateral hearing loss and tinnitus.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


